Cite as 2016 Ark. 282


                SUPREME COURT OF ARKANSAS
                                       No.   D-13-150

                                 Opinion Delivered: June 23, 2016
STARK LIGON, AS EXECUTIVE
DIRECTOR OF THE SUPREME
COURT COMMITTEE ON
PROFESSIONAL CONDUCT             MOTION TO SUBSTITUTE
                      PETITIONER PORTABLE DOCUMENT FORMAT
                                 (PDF) COPIES OF THE
V.                               RECORDING IN LIEU OF
                                 ABSTRACT
JOHN SKYLAR (SKY) TAPP
                     RESPONDENT
                                                 MOTION GRANTED.


                                       PER CURIAM


        John Skylar “Sky” Tapp, through his attorney, Jeff Rosenzweig, has filed a motion

 “to substitute portable document format (PDF) copies of the record in lieu of an abstract.”

 In his motion, Tapp states that his disbarment case has produced a record of twenty-seven

 volumes, seventeen of which consist of testimony and three of which contain evidentiary

 depositions. Tapp maintains that this court’s abstracting requirement, see Arkansas Supreme

 Court Rule 4-2(a)(5) (2015), would cause considerable hardship to him and his counsel

 because of the inordinate amount of time and cost associated with the abstracting process.

    We grant Tapp’s motion with the following requirements imposed:

    1. The documents must be in PDF format.

    2. The documents must be internally searchable via Optical Character Recognition

        (OCR) that is included in Adobe Acrobat.
                                 Cite as 2016 Ark. 282

  3. The documents must contain a table of contents, with sections that are internally

     hyperlinked to their respective places in the document.

  Any further questions by the parties should be directed to our clerk for clarification or

amendment.

  It is so ordered.




                                            2